                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

JANIE LIVINGSTON and                                                          PLAINTIFFS
TERESSA BARNES

v.                             Case No. 5:19-cv-00044-LPR

THE PROGRESSIVE ELDERCARE
SERVICES-CLEVELAND, INC. d/b/a
THE GREENHOUSE COTTAGES OF
SOUTHERN HILLS                                                                DEFENDANT

                                       JUDGMENT

       Pursuant to the Consolidated Order filed on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that Judgment is entered in favor of Defendant and against Plaintiffs. This case

is DISMISSED with prejudice.


       IT IS SO ADJUDGED this 28th day of May 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
